The Honorable James C. Scott State Senator 321 State Highway 15 North Warren, Arkansas 71671
Dear Senator Scott:
This is in response to your request for an opinion on the meaning of Section 13 of Act 1337 of 1997. Specifically, you note that current law levies an annual "retail cigarette permit fee" of ten dollars and an annual "retail tobacco products permit fee" of one dollar. See A.C.A. §26-57-219 (1987). You note that Act 1337 of 1997, which becomes effective July 1, 1997, provides for a retail cigarette/tobacco permit and levies an annual fee on a graduated scale based on "weekly gross sales" of each retailer. You ask my opinion of the term "weekly gross sales," and inquire whether this phrase means the weekly gross sales of all merchandise sold by a retailer, or weekly gross sales of cigarettes and tobacco products by the retailer.
It is my opinion that the phrase "weekly gross sales" as used in Act 1337, Section 13, refers to weekly gross sales of "tobacco products sold at retail, including both the federal and state taxes of the tobacco products when purchased by a retailer." See A.C.A. § 26-57-203(5), as retained by Act 1337 of 1997.
The section about which you have inquired, section 13 of Act 1337 of 1997, provides in pertinent part as follows:
  (a) The annual privilege tax or fee for each permit or license authorized by 26-57-215 is established as follows:
*     *     *
  (6)(i) Retail Cigarette/Tobacco Permit for retailers whose weekly gross sales are less than $5,000 . . . . . . . . . . . . . . . . . 20.00
  (ii) Retail Cigarette/Tobacco Permit for retailers whose weekly gross sales are between $5,000 and $15,000 . . . . . . . . . . . . 30.00
  (iii) Retail Cigarette Tobacco Permit for retailers whose weekly gross sales are in excess of $15,000 . . . . . . . . . . . . . . . 50.00
The term "gross sales" is defined earlier in the relevant subchapter at A.C.A. § 26-57-203(6). This definition is retained and renumbered A.C.A. § 26-57-203(5) in Act 1337 of 1997. See Acts 1997, No. 1337, Section 1. The term is defined as ". . . the amount received for tobacco products sold at retail, including both the federal and state taxes or the tobacco products when purchased by a retailer." It is reasonable to assume, in my opinion, absent any contrary evidence of legislative intent, that the legislature used the phrase "weekly gross sales" with reference to the definition of "gross sales" set out earlier in the same act. In my opinion, therefore, the term "weekly gross sales" as used in Section 13 of Act 1337 refers to weekly gross tobacco sales, and not to weekly gross sales of all merchandise.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh